Citation Nr: 1107121	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1980 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In February 2010, the Board remanded this claim to afford the 
Veteran a VA examination.  A VA examination was conducted in 
March 2010.  The claim is now ready for appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulations.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran indicated in November 2006 that he did not 
have any post-service treatment.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that has not been obtained or is necessary for 
a fair adjudication of the claim.  Additionally, the Veteran was 
afforded VA examinations in December 2006 and March 2010.  
Therefore, the available medical evidence and records have been 
obtained in order to make an adequate determination.

Therefore, VA's duty to assist in the development of the 
Veteran's claim is complete, and no further notice or assistance 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Service Connection for Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a hearing 
loss where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He asserts he was exposed to jet engine 
noise during active duty that damaged his hearing.  Therefore, 
the Veteran claims that service connection for bilateral hearing 
loss is warranted. 

The Veteran's entrance examination from October 1979 showed 
normal hearing of 0 to 15 decibels (dB) in the range of 500 Hertz 
to 4000 Hertz.  See Hensley, supra.  Periodic examinations in 
March 1983, July 1984, April 1986, July 1988, April 1993, May 
1994, September 1996, January 1998, and October 2003 all 
demonstrated normal hearing.  The Veteran's separation 
examination in October 2005 indicated a degree of hearing loss, 
bilaterally, of 25 decibels at 3000 Hz, of 30 decibels in the 
right ear at 4000 Hz, and 25 decibels in the left ear at 4000 Hz. 

The Veteran was afforded a VA examination in December 2006, less 
than a year after separation from service.  The Veteran reported 
hearing loss, especially when background noise was present, and 
he noted difficulty in hearing conversations.  The Veteran 
reported working on helicopters and aircraft during service.  On 
the authorized audiological evaluation in December 2006, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
30
LEFT
10
10
15
30
30

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner stated the Veteran had normal 
hearing from 250 to 3000 Hz, sloping to a mild sensorineural 
hearing loss from 4000 to 6000 Hz, rising to normal hearing at 
8000 Hz, in the right ear.  In the left ear, the Veteran had 
normal hearing from 250 to 2000 Hz, sloping to a mild 
sensorineural hearing loss from 3000 to 6000 Hz, rising to normal 
limits at 8000 Hz.  The examiner opined that the Veteran's 
hearing loss most likely began while in the service based on his 
high-level noise exposure  and considering his separation 
examination documenting high frequency hearing loss, bilaterally.

The Veteran was afforded a VA examination in March 2010.  On the 
authorized audiological evaluation in March 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
15
10
10
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
examiner opined that the Veteran's hearing loss is as least as 
likely as not related to noise exposure due to the Veteran's 
history of in-service noise and configuration of hearing loss.

Unfortunately, the medical evidence of record does not show that 
the current auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
that the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  There is no current diagnosis of bilateral 
hearing loss, as defined by 38 C.F.R. § 3.385.  In the absence of 
medical evidence of current hearing loss, the claim for service 
connection for hearing loss must be denied. 

Although the Veteran is certainly competent to state that he has 
noticed a difficulty in hearing since discharge from service, the 
medical evidence does not document hearing loss to the level 
required to establish service connection.

While the December 2006 and March 2010 VA examiners diagnosed the 
Veteran with mild, bilateral sensorineural hearing loss and 
linked such disability to the Veteran's period of service, the 
audiometric testing does not support a finding of hearing 
impairment as defined by VA under 38 C.F.R. § 3.385.  If the 
Veteran's hearing loss progresses to a level recognized by the as 
a hearing impairment at a later time, service connection may be 
established at that time.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss, there is no doubt to be resolved; and service connection 
for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


